The above-named attorney having been convicted in the United States District Court, Southern District of New York, on the 30th day of October, 1945, of the crime of bribery, a felony, on his own plea of guilty, and the sentence of two years’ imprisonment imposed on such conviction having been suspended on condition that he resign as an attorney and counselor at law, and the said Sidney Shapiro having filed with this court on the 31st day of October, 1945, a resignation consenting that his name be struck from the roll of attorneys and counselors at law of this court, the said Sidney Shapiro is hereby disbarred and removed as an attorney and counselor at law and his name is ordered to be struck from the roll of attorneys and counselors at law. Present — Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ.